J-S28009-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CITIBANK, N.A. AS TRUSTEE FOR            :   IN THE SUPERIOR COURT OF
 WAMU ASSET-BACKED                        :        PENNSYLVANIA
 CERTIFICATES, WAMU SERIES 2007-          :
 HE2                                      :
                                          :
                                          :
              v.                          :
                                          :
                                          :   No. 1387 MDA 2017
 SARA STRANIERI                           :
                                          :
                    Appellant             :

              Appeal from the Order Entered August 1, 2017
   In the Court of Common Pleas of Lackawanna County Civil Division at
                         No(s): 2011-CV-3348


BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                            FILED AUGUST 03, 2018

      Appellant, Sara Stranieri, appeals pro se from an order entered on

August 1, 2017 granting summary judgment in this mortgage foreclosure

action in favor of Citibank, N.A. (Citibank). We affirm.

      The trial court summarized the historical and procedural facts as follows:

      [Appellant] borrowed the sum of $112,500.00 from Washington
      Mutual Bank (hereinafter “WaMu”) on or about January 9, 2007
      as evidenced by a promissory note and mortgage executed the
      same day and subsequently recorded in Lackawanna County on
      January 16, 2007. [Citibank’s] Motion for Summary Judgment,
      3/2/17, para. 1-2. The mortgaged property at issue in this case
      is located at 1309-1311 Division Street in Scranton, Pennsylvania,
      and [Appellant] is the owner thereof according to deed dated
      January 9, 2007, also recorded January 16, 2007. Id. at para.
      2-3. On or about September 25, 2008, WaMu was seized by the
      Federal Deposit Insurance Corporation (hereinafter “FDIC”), and
      its mortgages were transferred to JP Morgan Chase Bank[,
      National Association (“JP Morgan”)]. Id. at para. 5. [Appellant’s]
J-S28009-18


     mortgage was assigned to [Citibank] by [JP Morgan] on or about
     December 9, 2010, recorded December 28, 2010, and this
     assignment was necessarily corrected on or about February 21,
     2013, recorded February 26, 2013. Id. at para. 4. As such,
     [Citibank] is the current mortgagee and holder of the promissory
     note initially executed by [Appellant], which requires monthly
     payments in the amount of $821.57. Id. at para. 6.

     On or about August 1, 2010, [Appellant] defaulted on her
     mortgage payment, and she has failed to make any payments on
     the same to date. Id. at para. 7. Two and [one-]half months
     later, on October 15, 2010, [Citibank] sent [Appellant] the Notice
     of Homeowners Emergency Mortgage Assistance Act of 1983. Id.
     at para. 8. [Appellant] filed for financial assistance, admitting
     within her application that her mortgage was in default. Id. at
     para. 9. Her request was, however, denied. Id.

     On May 31, 2011, [Citibank] filed its [c]omplaint in mortgage
     foreclosure, initiating the instant proceedings. Id. at para. 10.
     On October 26, 2011, [Appellant’s] [p]etition for a [p]rotective
     [o]rder was denied, and she was ordered to participate in the
     Lackawanna County Residential Mortgage Foreclosure Diversion
     Program. Trial Court Order, 10/26/11. Following a routine
     conciliation conference, it was discovered that the property at
     issue in this case is an investment property and not [Appellant’s]
     primary residence, making this matter ineligible for the diversion
     program. Trial Court Order, 12/16/11.

     The case proceeded with preliminary objections having been filed
     and denied, and on December 26, 2013, [Appellant] filed her
     [a]nswer and [n]ew [m]atter[, asserting affirmative defenses].
     [Citibank] responded and discovery ensued. Though [Citibank]
     timely responded to any and all [of Appellant’s] requests,
     [Appellant] failed to answer any discovery requests as required.
     [Citibank’s] Motion for Summary Judgment, 3/2/17, para. 25-27.

     Ultimately, [Citibank] filed the instant [m]otion for [s]ummary
     [j]udgment on March 2, 2017, to which [Appellant] responded
     April 24, 2017.       By letter dated May 11, 2017, Court
     Administration scheduled this case for [o]ral [a]rgument to
     proceed before this court [on] June 30, 2017. Letter of Court
     Administrator, 5/16/17. It specifically instructed [Citibank] to
     submit a brief by no later than May 30, 2017 and [Appellant] to
     submit a brief by June 19, 2017. [Citibank] complied by filing its

                                   -2-
J-S28009-18


        brief contemporaneously with its motion; [Appellant] failed to
        submit a brief. Upon [Appellant’s] request, a continuance of [o]ral
        [a]rgument was granted, and the case was re-listed for August 1,
        2017. [Appellant] failed to appear, although her husband, who is
        not a party to this action, did appear. Th[e trial c]ourt granted
        summary judgment [on August 1, 2017] in the amount of
        $181,242.86 plus interest at a rate of $21.55 per diem from
        December 30, 2016 and costs[. Appellant filed a notice of appeal
        on August 30, 2017.]

Trial Court Opinion, 10/26/17, at 1-3.1

        Appellant raises the following issues for our review:

        1. Whether a complaint based solely upon inadmissible hearsay
           evidence, evidence which is deemed null and void, ab initio, is
           substantial evidence to obtain a favorable summary judgment
           [in] favor of the complainant, after the allegations are denied?

        2. Whether the facts and the law of this case without any
           substantial evidence in support thereof, based solely on the
           pleadings without more, provide sufficient grounds to obtain a
           bona fide and valid summary judgment?

        3. Whether any assignment of mortgage in isolation is null and
           void of law, ab initio?

        4. Whether the Lackawanna County Court of Common Pleas is a
           Kangaroo Court, or a sham court, or a mock court and an
           incompetent court/tribunal sitting within or under a military
           jurisdiction, as evidenced by the law of the flag doctrine?

        5. Whether the Lackawanna County Court of Common Pleas is a
           Coram Non Judice?

        6. Whether the Summary Judgment is a “Brutum Fulmen”
           judgment and/or a void judgment?

        7. Whether the Lackawanna County Court of Common Pleas acted
           in a manner consistent with civilian due process of law, based
           upon sufficient evidence to support an unsubstantiated claim

____________________________________________


1   The trial court issued an opinion on October 26, 2017.

                                           -3-
J-S28009-18


           in a wrongful residential mortgage foreclosure case when
           [Citibank] admits in writing that it does not own the residential
           mortgage, the subject matter of this civil action?

Appellant’s Brief at 8-10.2

        Appellant challenges an order granting summary judgment in favor of

Citibank. In her first and second claims, Appellant asserts that the trial court

improperly granted summary judgment based only on Citibank’s pleadings

and oral argument. We disagree.

        Our standard of review for orders granting summary judgment is

well-established:

        [T]he trial court’s order will be reversed only where it is
        established that the court committed an error of law or abused its
        discretion.

        Summary judgment is appropriate only when the record clearly
        shows that there is no genuine issue of material fact and that the
        moving party is entitled to judgment as a matter of law. The
        reviewing court must view the record in the light most favorable
        to the nonmoving party and resolve all doubts as to the existence
        of a genuine issue of material fact against the nonmoving party.
        Only when the facts are so clear that reasonable minds could not
        differ can a trial court properly enter summary judgment.

Bayview Loan Servicing, LLC v. Wicker, 163 A.3d 1039, 1043-1044 (Pa.

Super. 2017) (citation omitted).               Furthermore, summary judgment is

appropriate in a mortgage foreclosure if there is no genuine dispute that: (1)

the mortgage is in default; (2) the mortgagor failed to pay interest on the

obligation; and (3) the recorded mortgage is in the specified amount. U.S.


____________________________________________


2   We have re-ordered Appellant’s issues for ease of discussion.

                                           -4-
J-S28009-18


Bank, N.A. v. Pautenis, 118 A.3d 386, 394, n.11 (Pa. Super. 2015) (citation

omitted).

      A non-moving party who bears the burden of proof on an issue may not

resist a motion for summary judgment by relying on its pleadings or general

denials; instead, the non-moving party must provide sufficient evidence on

issues for which it bears the burden of proof. See Krauss v. Trane U.S. Inc.,

104 A.3d 556, 563 (Pa. Super. 2014) (“Failure of a non-moving party to

adduce sufficient evidence on an issue essential to his case and on which he

bears the burden of proof establishes the entitlement of the moving party to

judgment as a matter of law.”). General denials to a party’s complaint will be

treated as admissions where specific denials are required.      See Bank of

America, N.A. v. Gibson, 102 A.3d 462, 466-67 (Pa. Super. 2014), appeal

denied, 112 A.3d 648 (Pa. 2015).

      Appellant issued only general denials to Citibank’s complaint and failed

to respond to discovery requests. Therefore, Appellant is deemed to have

admitted that her mortgage was in default, that she failed to pay interest on

the obligation, and that the recorded mortgage was in the specified amount.

Given these admissions, the trial court correctly concluded that Appellant

failed to raise a genuine issue of material fact and that Citibank was entitled

to summary judgment as a matter of law.

      In her third claim, Appellant argues that her mortgage was void since it

was not properly assigned to Citibank. Appellant, however, lacks standing to


                                     -5-
J-S28009-18


assert this claim. “If the borrower cannot demonstrate potential injury from

the enforcement of the note and mortgage by a party acting under a defective

assignment, the borrower lacks standing to raise the issue.”           JP Morgan

Chase Bank, N.A. v. Murray, 63 A.3d 1258, 1264-1265 (Pa. Super. 2013),

quoting In re Walker, 466 B.R. 271, 285-86 (Bankr. E.D.Pa. 2012). Similar

to Murray, Appellant cannot prove injury resulting from a defective

assignment since she discharges her liability under the note by making the

scheduled payments. Id. Even if Citibank did not have the right to receive

the payments (due to defective assignment), it was the holder of the note,

and the borrower cannot be harmed by paying the holder. Id.; see also 13

Pa.C.S.A. § 3602(a).

       Appellant’s fourth, fifth, and sixth claims challenge the jurisdiction of the

Lackawanna County Court of Common Pleas, as well as the court’s exercise of

personal jurisdiction over Appellant. These claims are also meritless. The

Pennsylvania Constitution grants the Courts of Common Pleas original

jurisdiction in all cases except as otherwise may be provided by law. Pa. Cons.

Art. 5 § 5. Rule 1142 of the Pennsylvania Rules of Civil Procedure provides

that a mortgage foreclosure action may only be brought in a county in which

the land or part of the land is located. The property in this case is squarely

located in Lackawanna County.3 In addition, Rules 410(a) and 400(a) of the


____________________________________________


3   The address is 1309-1311 Division Street in Scranton, Pennsylvania.


                                           -6-
J-S28009-18


Pennsylvania Rules of Civil Procedure provide that in all actions involving

possession of real property, original service of process shall be made by the

sheriff. Appellant was served in person by the Lackawanna County Sheriff’s

Office on June 10, 2011. Certificate of Service, 6/10/11. Hence, Appellant’s

fourth, fifth, and sixth issues merit no relief.

       Finally, Appellant argues that she was denied due process of law. While

the standard of due process can fluctuate depending on the proceeding,

Appellant was clearly given due process here. If due process provides at least

notice and an opportunity to be heard,4 the trial court greatly exceeded that

standard.    Appellant participated in multiple hearings, filed many motions,

pleadings, and responses, and (through extensions) received ample time to

prepare and participate in the proceedings.5 It is worth noting that Appellant

did not even file a brief in response to Citibank’s summary judgment motion,

and failed to appear at oral argument. Appellant received her day in court.

       Judgment affirmed.




____________________________________________


4Our Supreme Court has observed that the “basic elements of procedural due
process are adequate notice, the opportunity to be heard, and the chance to
defend oneself before a fair and impartial tribunal having jurisdiction over the
case.” Commonwealth v. Wright, 961 A.2d 119, 132 (Pa. 2008).

5 As our factual recitation makes clear, this foreclosure litigation has continued
for over seven years.

                                           -7-
J-S28009-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 08/03/2018




                          -8-